Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/18/2013 and 10/17/2012 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Koopman on 05/24/2022.

The application has been amended as follows:   Claim 5 is amended as follows:
Claim 5 (Currently amended) A method for producing the grain-oriented electrical steel sheet according to claim 1 comprising a series of processes of:
heating a steel slab having a chemical composition comprising C: 0.02 to 0.10 mass%, Si: 2.0 to 5.0 mass%, Mn: 0.01 to 0.30 mass%, sol. Al: 0.01 to 0.04 mass%, N: 0.004 to 0.020 mass%, one or two selected from S and Se: 0.002 to 0.040 mass% in total and the residue being Fe and inevitable impurity to not lower than 1250°C; and
subjecting the steel slab to hot rolling,
a single cold rolling or two or more cold rollings including an intermediate annealing therebetween to provide a cold-rolled sheet with a final sheet thickness,
primary recrystallization annealing combined with decarburization annealing,
and finish annealing,
characterized in that
the steel slab has a content ratio of sol. Al to N (sol. AI/N) and a final sheet thickness d (mm) satisfying the following equation (1):
4d + 0.80 < sol. AI/N < 4d + 1.50 ...... (1),
and the finish annealing is conducted by
keeping the sheet at a temperature zone of higher than 850°C but not higher than 950°C in a heating process for 5 to 200 hours,
subsequently reheating or descending the temperature once to not higher than 700°C followed by reheating,
heating the sheet in a temperature zone from 950 to 1050°C at a heating rate of 5 to 30°C/hr, and further
conducting a purification treatment of keeping a temperature of not lower than 1100°C for not less than 2 hours; thereby producing the grain oriented electrical steel sheet of claim 1.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US’786 (US 20130000786), JP’115(JPH08288115A), US’430 (US 20120013430), US’775(US5718775).
US’786, JP’115 and US’430 all discloses a grain oriented electrical steel sheet with similar steel sheet compositions and controlling the structure of secondary (abnormal grain growth) recrystallization.  However, none of cited art discloses or suggests instant claim 1 required “a secondary recrystallization structure that has an average diameter value of crystal grains equivalent to a circle of 10 to 100 mm, an average value of an aspect ratio represented by (length in the rolling direction)/(length in a direction perpendicular to the rolling direction) of less than 2.0, and a standard deviation of the aspect ratio of not more than 1.0”.
No prior art can be found to disclose instant claim 1 required “a secondary recrystallization structure that has an average diameter value of crystal grains equivalent to a circle of 10 to 100 mm, an average value of an aspect ratio represented by (length in the rolling direction)/(length in a direction perpendicular to the rolling direction) of less than 2.0, and a standard deviation of the aspect ratio of not more than 1.0”.
Hence, instant product claims 1-4 and 10-13 are in condition for allowance.  As a result, process of making encompassing claims 5-9 and 14-20 are also to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733